DETAILED ACTION
In response to the Preliminary Amendments filed on May 10, 2022, no claims are amended. Currently, claims 1-30 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on May 10, 2022.  These drawings are accepted.

Claim Objections
Claims 7, 9, and 25 are objected to because of the following informalities:  the recitations of “outputting the configuration code” is suggested to be recited as --outputting the configuration code-- or --the step of outputting the configuration code-- to avoid any confusion of antecedent basis for the recitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, 11, 12, 14, 15, 17, 21-25, 27, 28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiPerna (US Pub. No. 2017/0056590 A1).
Claim 1. DiPerna discloses a computer-implemented method of generating a configuration code derived from medicament therapy administered to a subject, the configuration code configured to customize glucose level control therapy, the computer-implemented method comprising: 
by a hardware processor (42) of a glucose level control system (12) configured to provide medicament therapy to a subject, 
tracking the medicament therapy administered to the subject over a tracking period by the glucose level control system, wherein tracking the medicament therapy comprises storing an indication of doses of medicament delivered to the subject as correction boluses of medicament, as food intake boluses of medicament, or as basal doses of medicament ([0317]-[0318], wherein the corrections are track and stored as part of user history in the memory, see [0249]); 
generating a configuration code comprising at least one of a plurality of encoded dosing parameters ([0155]; i.e., to transfer between pump devices 12, 14 comprises user profile and history of use information, see [0157]-[0161]; see [0174] for encoding data to prevent unauthorized access), wherein the plurality of encoded dosing parameters comprises: 
a correction dosing parameter based on at least some of the correction boluses of medicament administered during the tracking period; a food intake dosing parameter comprising an indication of a food intake bolus size of medicament based on one or more food intake boluses provided during the tracking period; a basal dosing parameter based on at least some of the basal doses of medicament administered during the tracking period; a carbohydrate ratio comprising an indication of a quantity of medicament to administer per quantity of carbohydrates consumed or to be consumed ([0252]); a correction factor comprising an indication of how much a quantity of medicament will affect or is predicted to affect a glucose level of the subject; a basal rate comprising an indication of a rate of medicament to administer over a time period ([0159]); a counter-regulatory agent dosing parameter comprising an indication of a quantity of a counter-regulatory agent based on one or more counter-regulatory agent boluses administered during the tracking period; a control parameter based on execution of a control algorithm during the tracking period; and a setting parameter used by the glucose level control system in identifying the subject or configuring the glucose level control system during the tracking period ([0159], [0252]; i.e., user information part of the history of use); and 
outputting the configuration code as determined by the glucose level control system, wherein the configuration code is configured to customize at least initial therapy provided by a second glucose level control system for replacing the glucose level control system ([0155]; i.e., to transfer between pump devices 12, 14)
Claim 2. DiPerna discloses the computer-implemented method of claim 1, wherein the setting parameter comprises a subject identifier of the subject, an alert setting, a medicament pump setting, a user interface setting, a security setting, a safe-access level setting, state data of the glucose level control system, or a user identifier of a user associated with the subject ([0292], [0295]).
Claim 3. DiPerna discloses a glucose level control system configured to generate a configuration code derived from medicament therapy administered to a subject, the configuration code configured to customize glucose level control therapy, the glucose level control system comprising: 
a medicament delivery interface (i.e., communication unit of pump system 110) configured to operatively connect to an ambulatory medicament pump (114) for infusing medicament into a subject; 
a non-transitory memory (172) configured to store specific computer-executable instructions ([0173]); and 
a hardware processor (170) in communication with the non-transitory memory and configured to execute the specific computer-executable instructions to at least: 
track medicament therapy administered to the subject over a tracking period by the glucose level control system ([0192]; i.e., as part of user history data), wherein tracking the medicament therapy comprises storing an indication of doses of medicament delivered to the subject as correction boluses of medicament, as food intake boluses of medicament, or as basal doses of medicament  ([0317]-[0318], wherein the corrections are track and stored as part of user history in the memory, see [0249]); 
generate a configuration code comprising at least one of a plurality of encoded dosing parameters  ([0187]; i.e., to transfer between pump devices comprises user profile and history of use information ([0249], see [0174] for encoding data to prevent unauthorized access), wherein the plurality of encoded dosing parameters comprises: a correction dosing parameter based on at least some of the correction boluses of medicament administered during the tracking period ([0263] part of user profile); a food intake dosing parameter comprising an indication of a food intake bolus size of medicament based on one or more food intake boluses provided during the tracking period ([0264] as part of user profile); and a basal dosing parameter based on at least some of the basal doses of medicament administered during the tracking period ([0187], [0252]; i.e., user information part of the history of use); and 
output the configuration code as determined by the glucose level control system, wherein the configuration code is configured to customize at least initial therapy provided by a second glucose level control system ([0187]; i.e., to transfer between pump devices)
Claim 4. DiPerna discloses the glucose level control system of claim 3, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least: receive glucose level data from a sensor operatively configured to determine glucose levels in the subject, wherein the at least one of the plurality of encoded dosing parameters is based on at least the glucose level data received during the tracking period ([0248]).
Claim 5. DiPerna discloses the glucose level control system of claim 3, wherein the configuration code further comprises at least one of a subject identifier or a time-based parameter ([0337]; i.e., name of delivery profile is a subject identifier).
Claim 6. DiPerna discloses the glucose level control system of claim 3, wherein the food intake dosing parameter includes a plurality of calculated food intake dose amounts ([0310]), and wherein at least one calculated food intake dose amount corresponds to a segment of a day different from at least one other calculated food intake dose amount of the plurality of calculated food intake dose amounts ([0310]; i.e., since meal and food intake is entered to control food bolus).
Claim 7. DiPerna discloses the glucose level control system of claim 3, wherein outputting the configuration code comprises transmitting the configuration code to the second glucose level control system ([0187]) or to an electronic device in communication with the glucose level control system ([0264]; i.e., device of network).
Claim 9. DiPerna discloses the glucose level control system of claim 3, wherein outputting the configuration code comprises outputting the configuration code on a user interface (166) of the glucose level control system ([0287]; i.e., delivery profile, user history are displayed for user interaction).
Claim 11. DiPerna discloses the glucose level control system of claim 3, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least receive a second configuration code comprising an encoded dosing parameter ([0187]; i.e., different parameters of the user history and delivery profiles; see [0174] for encoding).
Claim 12. DiPerna discloses the glucose level control system of claim 11, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least: determine, based on the encoded dosing parameter, a value for a control parameter used by a control algorithm that generates dose control signals to provide the medicament therapy to the subject; and configure the control parameter based on the value determined from the encoded dosing parameter ([0355], [0255]-[0257]; i.e., controlling insulin delivery).
Claim 14. DiPerna discloses the glucose level control system of claim 12, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least configure the control parameter by setting the control parameter to the value determined from the encoded dosing parameter ([0255]-[0257]; i.e., value for the parameters in the delivery profile).
Claim 15. DiPerna discloses the glucose level control system of claim 12, wherein the value comprises an initial value for the control parameter, and wherein the control parameter is adapted over time based at least in part on the medicament therapy administered over the tracking period ([0174], [0251]-[0255]; i.e., adjusting parameters).
Claim 17. DiPerna discloses the glucose level control system of claim 11, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least generate the configuration code by updating the second configuration code based at least in part on the tracked medicament therapy ([0174], [0251]-[0255]; i.e., adjusting parameters).
Claim 21. DiPerna discloses the glucose level control system of claim 11, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least: determine, based on the encoded dosing parameter, a value for a control parameter used by a control algorithm that generates dose control signals to provide the medicament therapy to the subject ([0355]); determine whether the value is safe for the subject; and responsive to determining that the value is safe for the subject ([0351]), configure the control parameter based on the value determined from the encoded dosing parameter ([0255]-[0257]; i.e., controlling insulin delivery).
Claim 22. DiPerna glucose level control system of claim 21, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least determine whether the value is safe for the subject by determining whether the value is within a threshold range for a historical value for the control parameter ([0351], [0363]; i.e., within range of personal profile).
Claim 23. DiPerna discloses the glucose level control system of claim 22, wherein: the historical value comprises an average value over a particular time period or a most recent value of the control parameter; and the historical value is obtained based on a history of the medicament therapy stored at the glucose level control system or at an electronic device in communication with the glucose level control system ([0363]; i.e., personal delivery profile includes user history).
Claim 24. DiPerna discloses the glucose level control system of claim 11, wherein the second configuration code is received: in response to a user interaction with a user interface of the glucose level control system ([0187]); from an electronic computing device in communication with the glucose level control system; or from the electronic computing device in response to a request from the glucose level control system.
Claim 25. DiPerna discloses the glucose level control system of claim 3, wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least encrypt the configuration code, and wherein outputting the configuration code comprises outputting the encrypted configuration code ([0174]; i.e., to ensure security of data during transmission).
Claim 27. DiPerna discloses the electronic device configured to generate a configuration code derived from medicament therapy administered to a subject, the configuration code configured to customize glucose level control therapy, the electronic device comprising: 
a network interface (i.e., communication unit) configured to receive medicament therapy data; 
a non-transitory memory (172) configured to store specific computer-executable instructions; and 
a hardware processor (170) in communication with the non-transitory memory and configured to execute the specific computer-executable instructions to at least: 
receive the medicament therapy data from a glucose level control system configured to administer medicament therapy to a subject, wherein the medicament therapy data corresponds to the medicament therapy administered to the subject over a tracking period, and wherein the medicament therapy data comprises an indication of doses of medicament delivered to the subject as correction boluses of medicament, as food intake boluses of medicament, or as basal doses of medicament ([0317]-[0318], wherein the corrections are track and stored as part of user history in the memory, see [0249]);
generate a configuration code comprising at least one of a plurality of encoded dosing parameters ([0187]; i.e., to transfer between pump devices comprises user profile and history of use information ([0249], see [0174] for encoding data to prevent unauthorized access), wherein the plurality of encoded dosing parameters comprises: a correction dosing parameter based on at least some of the correction boluses of medicament administered during the tracking period ([0263] part of user profile); a food intake dosing parameter comprising an indication of a food intake bolus size of medicament based on one or more food intake boluses provided during the tracking period ([0264] as part of user profile); and a basal dosing parameter based on at least some of the basal doses of medicament administered during the tracking period ([0187], [0252]; i.e., user information part of the history of use); and
transmit the configuration code to a second glucose level control system enabling the second glucose level control system to be customized with an initial configuration based at least in part on the configuration code ([0187]; i.e., to transfer between pump devices).
Claim 28. DiPerna discloses the electronic device of claim 27, wherein the electronic device comprises at least one of a server of a networked computing environment or a distributed computing system ([0264]).
Claim 30. DiPerna discloses the computer-implemented method of generating a configuration code derived from medicament therapy administered to a subject, the configuration code configured to customize glucose level control therapy, the computer-implemented method comprising: 
by a hardware processor of an electronic device that communicates over a network with a glucose level control system configured to provide medicament therapy to a subject, 
receiving medicament therapy data from the glucose level control system configured to administer medicament therapy to the subject, wherein the medicament therapy data corresponds to the medicament therapy administered to the subject over a tracking period ([0192]; i.e., as part of user history data), and wherein the medicament therapy data comprises an indication of doses of medicament delivered to the subject as correction boluses of medicament, as food intake boluses of medicament, or as basal doses of medicament ([0317]-[0318], wherein the corrections are track and stored as part of user history in the memory, see [0249]); 
generating a configuration code comprising at least one of a plurality of encoded dosing parameters([0187]; i.e., to transfer between pump devices comprises user profile and history of use information ([0249], see [0174] for encoding data to prevent unauthorized access), wherein the plurality of encoded dosing parameters comprises: a correction dosing parameter based on at least some of the correction boluses of medicament administered during the tracking period ([0263] part of user profile); a food intake dosing parameter comprising an indication of a food intake bolus size of medicament based on one or more food intake boluses provided during the tracking period ([0264] as part of user profile); and a basal dosing parameter based on at least some of the basal doses of medicament administered during the tracking period ([0187], [0252]; i.e., user information part of the history of use); and 
transmitting the configuration code to a second glucose level control system enabling the second glucose level control system to be customized with an initial configuration based at least in part on the configuration code ([0187]; i.e., to transfer between pump devices).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over DiPerna (US Pub. No. 2017/0056590 A1) or alternatively, as being unpatentable over DiPerna (US Pub. No. 2017/0056590 A1) in view of Birtwhistle (US Pub. No. 2012/0266251 A1).
Claim 13. DiPerna discloses the glucose level control system of claim 12, but does not explicitly the hardware processor is further configured to execute the specific computer-executable instructions to at least determine the value for the control parameter by at least decrypting the encoded dosing parameter. However, since DiPerna discloses encrypting the data for transfer ([[0174]), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of DiPerna to decrypt the transmitted data so as to access the information. 
Alternatively, it is noted that Birtwhistle discloses a medical system with encrypted data transfer between a managing device and an insulin pump wherein after receipt of the transferred data, the information is decrypted with an encryption key so as to ensure that the transmission is secured ([1119]-[1121]). Therefore, since both DiPerna and Birtwhistle are drawn to systems with devices with encrypted data transmission, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of DiPerna with the feature of the hardware processor is further configured to execute the specific computer-executable instructions to at least determine the value for the control parameter by at least decrypting the encoded dosing parameter as disclosed by Birtwhistle so as to ensure that the transmission is secured ([1119]-[1121] of Birtwhistle).

Claims 8, 10, 16, 18-20, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over DiPerna (US Pub. No. 2017/0056590 A1) in view of Montgomery (US Pub. No. 2008/0312584 A1).
Claim 8. DiPerna discloses the glucose level control system of claim 7, wherein while DiPerna discloses transmitting data via a network ([0264]), but does not further disclose that the hardware processor is further configured to execute the specific computer-executable instructions to at least generate a checksum for checking an error in a transmission of the configuration code. However, Montgomery also discloses a system comprising a medical device pairing with a remote controller, wherein the receiver performs a safety check for the originating transmitter including generating a checksum to verify the data has been transmitted correctly ([0061]). Therefore, since both DiPerna and Montgomery are drawn to transmission of data between medical device and a remote device, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of DiPerna with the feature of the hardware processor is further configured to execute the specific computer-executable instructions to at least generate a checksum for checking an error in a transmission of the configuration code as disclosed by Montgomery so as to validating and verifying the transmission ([0061] of Montgomery).
Claim 10. DiPerna discloses the glucose level control system of claim 3, but does not further disclose that the configuration code is output as part of a backup therapy protocol. However, Montgomery further discloses that multiple remote controllers being paired with the infusion pump so as to allow the user to have a backup remote controller ([0093]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify DiPerna with the feature of the configuration code is output as part of a backup therapy protocol as disclosed by Montgomery so as to have backup controller for the user at different locations ([0093] of Montgomery).
Claim 16. DiPerna discloses the glucose level control system of claim 11, but does not further disclose that wherein the hardware processor is further configured to execute the specific computer-executable instructions to at least: verify a checksum of the second configuration code; and responsive to successfully verifying the checksum of the second configuration code, configure a control parameter based at least in part on the second configuration code, wherein the control parameter used by a control algorithm that generates dose control signals to provide the medicament therapy to the subject. However, Montgomery also discloses a system comprising a medical device pairing with a remote controller, wherein the receiver performs a safety check for the originating transmitter including generating a checksum to verify the data has been transmitted correctly ([0061]). Therefore, since both DiPerna and Montgomery are drawn to transmission of data between medical device and a remote device, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of DiPerna with the feature of the hardware processor is further configured to execute the specific computer-executable instructions to at least: verify a checksum of the second configuration code; and responsive to successfully verifying the checksum of the second configuration code, configure a control parameter based at least in part on the second configuration code, wherein the control parameter used by a control algorithm that generates dose control signals to provide the medicament therapy to the subject as disclosed by Montgomery so as to validating and verifying the transmission ([0061] of Montgomery).
Claim 18. DiPerna discloses the glucose level control system of claim 11, wherein the system comprises pairing and transferring data between different pumps ([0187]) but does not further disclose that the hardware processor is further configured to execute the specific computer-executable instructions to at least: determine a first reference code associated with the second configuration code; determine a second reference code associated with the glucose level control system; and responsive to determining that the first reference code matches the second reference code, configure a control parameter based at least in part on the second configuration code, wherein the control parameter used by a control algorithm that generates dose control signals to provide the medicament therapy to the subject. However, Montgomery further discloses that the devices being paired for data transfer comprising a unique identification code for identifying the device wherein the correct unique code must be established before exchanging data ([0053]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify DiPerna with the feature of the devices being paired for data transfer comprising a unique identification code for identifying the device wherein the correct unique code must be established before exchanging data as disclosed by Montgomery so as to ensure proper and secured data transfer ([0053] of Montgomery). Thus, DiPerna in view of Montgomery discloses the hardware processor is further configured to execute the specific computer-executable instructions to at least: determine a first reference code associated with the second configuration code; determine a second reference code associated with the glucose level control system; and responsive to determining that the first reference code matches the second reference code, configure a control parameter based at least in part on the second configuration code, wherein the control parameter used by a control algorithm that generates dose control signals to provide the medicament therapy to the subject.
Claim 19. DiPerna in view of Montgomery discloses the glucose level control system of claim 18, wherein it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that DiPerna in view of Montgomery discloses responsive to determining that the first reference code does not match the second reference code, the hardware processor is further configured to execute the specific computer-executable instructions to at least maintain an existing value of the control parameter since the reference codes not matching prevents the exchange of data.
Claim 20. DiPerna in view of Montgomery discloses the glucose level control system of claim 18, wherein it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that DiPerna in view of Montgomery responsive to determining that the first reference code does not match the second reference code, the hardware processor is further configured to execute the specific computer-executable instructions to at least configure the control parameter based at least in part on a modified version of the second configuration code wherein the modified version is the user setting information inputted by the user.
Claim 26. DiPerna discloses the glucose level control system of claim 3, but does not disclose that the configuration code is associated with a serial number corresponding to the glucose level control system. However, Montgomery further discloses that the devices being paired for data transfer comprising a unique identification code comprising a serial number for identifying the device wherein the correct unique code must be established before exchanging data ([0053]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify DiPerna with the feature of the devices being paired for data transfer comprising a unique identification code for identifying the device wherein the correct unique code must be established before exchanging data as disclosed by Montgomery so as to ensure proper and secured data transfer ([0053] of Montgomery). Thus, DiPerna in view of Montgomery discloses the configuration code is associated with a serial number corresponding to the glucose level control system.
Claim 29. DiPerna discloses the electronic device of claim 27, but does not further disclose of generating the configuration code further comprises generating a checksum to include with the configuration code. However, Montgomery also discloses a system comprising a medical device pairing with a remote controller, wherein the receiver performs a safety check for the originating transmitter including generating a checksum to verify the data has been transmitted correctly ([0061]). Therefore, since both DiPerna and Montgomery are drawn to transmission of data between medical device and a remote device, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the system of DiPerna with the feature of generating a checksum to include with the configuration code as disclosed by Montgomery so as to validating and verifying the transmission ([0061] of Montgomery).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783